678 S.E.2d 231 (2009)
In the Matter of A.S.
Appealed by Respondent Mother.
No. 310A08-2.
Supreme Court of North Carolina.
June 17, 2009.
Annick Lenoir-Peek, Assistant Appellate Defender, for Concepcion Santiago.
Pamela N. Williams, Associate Counsel, for Guardian ad Litem.
J. Hal Kinlaw, Jr., for Robeson County DSS.
Brooke Clarke, for Father.

ORDER
Upon consideration of the petition filed by Respondent (Mother) on the 5th day of June 2009 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."